               Case 2:20-cv-00609-RAJ Document 8 Filed 06/01/20 Page 1 of 2



 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8      LEWIS DEAN ARMSTRONG,                             CASE NO. 2:20-cv-00609-RAJ

 9                            Plaintiff,                  ORDER ON REVIEW OF MOTION
                                                          FOR RECUSAL
10             v.

11      UNITED STATES OF AMERICA,

12                            Defendant.

13          On May 19, 2020, Petitioner Lewis Dean Armstrong filed a Motion seeking to disqualify

14 the Honorable Richard A. Jones in this matter. Dkt. #5. On May 28, Judge Jones issued an

15 Order declining to recuse himself and, in accordance with this Court’s Local Rules, referring that

16 decision to the Chief Judge for review. Dkt. #7; LCR 3(f).

17          A judge of the United States shall disqualify himself in any proceeding in which his

18 impartiality “might reasonably be questioned.” 28 U.S.C. § 455(a). Federal judges also shall

19 disqualify themselves in circumstances where they have a personal bias or prejudice concerning

20 a party or personal knowledge of disputed evidentiary facts concerning the proceeding. 28

21 U.S.C. § 455(b)(1). Pursuant to 28 U.S.C. § 144, “whenever a party to any proceeding in a

22 district court makes and files a timely and sufficient affidavit that the judge before whom the

23 matter is pending has a personal bias or prejudice either against him or in favor of any adverse

24


     ORDER ON REVIEW OF MOTION FOR RECUSAL - 1
               Case 2:20-cv-00609-RAJ Document 8 Filed 06/01/20 Page 2 of 2



 1 party, such judge shall proceed no further therein, but another judge shall be assigned to hear

 2 such proceeding.” “[A] judge’s prior adverse ruling is not sufficient cause for recusal.” United

 3 States v. Studley, 783 F.2d 934, 939 (9th Cir. 1986); see also Taylor v. Regents of Univ. of Cal.,

 4 993 F.2d 710, 712 (9th Cir. 1993) (“To warrant recusal, judicial bias must stem from an

 5 extrajudicial source.”).

 6          Petitioner’s grounds for seeking recusal are the assertion that Judge Jones “is close

 7 friends to the judge that committed perjury to help cover up the tampering of Federal court

 8 records and most of all this judge made claim that anything of mine that comes in frunt [sic] of

 9 him he will rule against it,” and reference to prior adverse rulings involving the right to subpoena

10 witnesses and a motion for change of venue. See Dkt. #5 at 1.

11          The Court finds that Petitioner has failed to present any reasonable basis to grant the

12 requested relief. The judges of this district maintain a level of friendship that does not alone

13 constitute a basis to reasonably question impartiality. Further, any prior adverse rulings are not

14 sufficient cause for recusal. Petitioner otherwise fails to present sufficient evidence of bias.

15          Accordingly, the Court hereby finds and ORDERS that Judge Jones’s refusal to recuse

16 himself from this matter is AFFIRMED.

17          DATED this 1st day of June, 2020.

18

19

20                                                 A
                                                   RICARDO S. MARTINEZ
21                                                 CHIEF UNITED STATES DISTRICT JUDGE

22

23

24


     ORDER ON REVIEW OF MOTION FOR RECUSAL - 2
